    Case 2:14-md-02591-JWL-JPO Document 4449 Filed 09/15/20 Page 1 of 11




                        IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS
____________________________________
IN RE SYNGENTA AG MIR162                     )
CORN LITIGATION                              ) Master File No. 2:14-MD-02591-JWL-JPO
                                             )
THIS DOCUMENT RELATES TO:                    ) MDL No. 2591
                                             )
ALL CASES EXCEPT:                            )
                                             )
Louis Dreyfus Company Grains                 )
Merchandising LLC v. Syngenta AG, et al., )
No.: 16-2788-JWL-JPO                         )
                                             )
Trans Coastal Supply Company, Inc. v         )
Syngenta AG, et al.,                         )
No.: 2:14-cv-02637-JWL-JPO                   )
                                             )
The Delong Co., Inc. v. Syngenta AG, et al., )
No.: 2:17-cv-02614-JWL-JPO                   )
                                             )
Agribase International Inc. v. Syngenta      )
AG, et al., No.: 2:15-cv-02279-JWL-JPO       )
____________________________________)

   SHIELDS LAW GROUP, LLC’S REPLY TO SETTLEMENT CLASS COUNSEL,
  KANSAS CO-LEAD COUNSEL, AND MINNESOTA CO-LEAD COUNSEL’S JOINT
 OPPOSITION TO SHIELDS LAW GROUP, LLC’S MOTION TO SUPPLEMENT THE
         RECORD REGARDING ITS IRPA APPLICATION (DKT. 4441)

       Comes now Shields Law Group, LLC (“SLG”) and in reply to Settlement Class Counsel,

Kansas Co-Lead Counsel, and Minnesota Co-Lead Counsel’s Joint Opposition to Shields Law

Group, LLC’s Motion to Supplement the Record Regarding its IRPA Application (Dkt. 4441), states:

       1.     In her November 21, 2018 Report & Recommendation to this Court, “[t]he Special

Master also recommends that any IRPA making a claim for fees be required to produce, for review

by the Special Master, a retainer agreement and/or a power of attorney from the Class Member on

whose behalf the IRPA is claiming before it can be paid.” (emphasis added). Dkt. 3816, p. 69.
    Case 2:14-md-02591-JWL-JPO Document 4449 Filed 09/15/20 Page 2 of 11




       2.      A power of attorney is defined as “[a]n instrument granting someone authority to act

as agent or attorney-in-fact for the grantor. An ordinary power of attorney is revocable and

automatically terminates upon the death or incapacity of the principal.” Black's Law Dictionary (11th

ed. 2019).

       3.      Following this rationale, in its Memorandum and Order of December 31, 2018, “[t]he

Court concludes that such a requirement is reasonable, and it therefore adopts it as recommended.”

Dkt. 3882, p. 22. Retainer agreements and/or powers of attorney are therefore allowed.

       4.      On January 4, 2019, the Court provided additional insight into its ruling: “The Court

is requiring completion and submission of this Excel spreadsheet with unique claimant identifying

information to the Claims Administrator through the secure website portal to facilitate review of the

submissions and calculation of the IRPA pool award for applicants (emphasis added).” Dkt. 3886, p.

3. The same rationale was stated for the need to file a retainer agreement or power of attorney: “[t]he

Claims Administrator will retain the data submitted pursuant to paragraphs 2 and 3 as confidential

and make it available only to the special master and Court in order to facilitate review of the

submissions and calculation of the IRPA pool award for applicants.” Id, p. 3.

       5.      SLG complied with the Court’s Orders and timely filed its IRPA Application and

retainer agreements on 100% of its then identified Claimant Identification Numbers located within

its law firm portal at www.cornseedsettlement.com.

       6.      SLG’s motion now before the Court is not seeking leave to file a new application. It is

simply seeking supplementation of SLG’s previously filed, timely Application. Nowhere did the

Court state supplementation would not be allowed for later identified Claimant Identification


                                                  2
    Case 2:14-md-02591-JWL-JPO Document 4449 Filed 09/15/20 Page 3 of 11




Numbers. Nor was it implied that failure to include later identified Claimant Identification Numbers

(numbers which SLG had no way to know even existed in January 2019) would be grounds for

leadership to abscond with credit for fees – IRPA fees otherwise due to the law firm representing the

individual clients (i.e., SLG).

       7.      No calculation of the IRPA pool award for applicants has occurred. Nevertheless,

leadership claims, without a scintilla of proof, that other IRPA applicants will be prejudiced. In

reality, because the IRPA pool is fixed at $60 Million and IRPA’s are to be paid in proportion to

their clients’ recoveries, if this Court denies SLG’s motion to supplement, other IRPA applicants will

actually benefit, not be prejudiced. This would occur because the payments associated with SLG’s

later identified ninety-six Claimant Identification Numbers will not be credited to SLG, thereby

increasing, however slightly, the award of each other IRPA applicant. In contrast, SLG will be

prejudiced in the amount of approximately $40,000 or $50,000 in lost IRPA fees on its clients’ later

identified 3.5 million bushels of corn. These later identified Claimant Identification Numbers were

not known to SLG on January 18, 2019, as the Settlement Administrator added them to SLG’s portal

after that date. More important for this discussion, the numbers were later identified only after SLG’s

Clients directed the Settlement Administrator to mark SLG as their counsel. (See discussion infra).

Contrary to the suggestion in the opposition’s response, SLG was not being “intentionally vague” on

the issue. SLG did not have the clients’ Tax Identification Numbers. If SLG had those numbers, SLG

would have filed them along with the 68 other Tax Identification Numbers SLG filed in its initial

IRPA Application.




                                                  3
    Case 2:14-md-02591-JWL-JPO Document 4449 Filed 09/15/20 Page 4 of 11




       8.      The ninety-six newly identified Claimant Identification Numbers on which SLG

wishes to supplement were not available to SLG in January 2019, simply because our clients for one

reason or the other did not mark SLG as their counsel on their filed Claim Form. Just so the Court is

keenly aware, for SLG to be later marked as counsel and, more importantly, to be marked as the

clients’ counsel on their issued Notice of Determination, one of two things had to occur after January

18, 2019. SLG’s client either had to 1) subsequently submit the AR-01 Request for Change in

Representation Status form instructing the Settlement Administrator to mark SLG as their counsel;

or 2) SLG’s client had to subsequently submit an Amended Claim Form wherein he/she indicated

that SLG represented their interests. Either way, on each of these later identified Claimant

Identification Numbers, the Client had to voluntarily execute a written instrument after January 18,

2019 notifying the Settlement Administrator that SLG is their attorney-in-fact. Both type of filings by

SLG’s Clients, done after January 18, 2019, are in effect a power of attorney. Both the AR-01

Request for Change in Representation Status form and Amended Claim Form were required to be in

writing and signed by the Client, same as a power of attorney. Both instruments further have the

legal effect of directing the Settlement Administrator to deal with SLG as their attorney on issues

related to their claim. This is precisely why the Settlement Administrator subsequently dealt with

SLG on these ninety-six Claim Forms, including providing copies of each clients’ subsequently

issued Notice of Determination to SLG. Without the Clients’ subsequently filed power of attorney,

SLG would not be privy to the issued Notices of Determination.

       9.      Despite SLG’s Clients’ voluntary, written averments under oath to the Settlement

Administrator that SLG is their counsel, leadership asks this Court to turn a blind eye to what has


                                                  4
    Case 2:14-md-02591-JWL-JPO Document 4449 Filed 09/15/20 Page 5 of 11




transpired since January 2019 – the Clients indicating their election of counsel in their de facto

powers of attorney. Given the Settlement Administrator has already marked SLG as counsel on each

of the ninety-six issued Notices of Determination, it is only logical that the Settlement Administrator

can credit SLG with these clients’ payments in the calculation of the IRPA pool award for

applicants. Contrary to leadership’s baseless assertions, there is simply no evidence that permitting

SLG’s motion will either “prolong the determination and increase the cost of the IRPA process.” It

has already been done.

       10.     What leadership is advocating for is that the Settlement Administrator calculate its

IRPA award on payments it knows not to be 100% reflective of SLG’s clients’ payments from the

Settlement Fund. Such a result is contrary to the Settlement Agreement as well as the Court’s Order

and would be clear error. A district court “abuse[s] its discretion when it [gives] no weight” to

“plainly legitimate” considerations, Black Warrior Riverkeeper, Inc. v. U.S. Army Corps of

Engineers, 781 F.3d 1271, 1284 (11th Cir. 2015), or “ignores . . . relevant evidence,” Arlook ex. rel.

N.L.R.B. v. S. Lichtenberg & Co., 952 F.2d 367, 374 (11th Cir. 1992). See also NSK Ltd. v. United

States, 390 F.3d 1352, 1357-58 (Fed. Cir. 2004) (vacating decision based on “internally inconsistent”

rationale). For these reasons, SLG’s supplementation will not “threaten to upset the process so that

other firms can submit clients that they neglected to submit initially.” No other firms have sought

this remedy, and if they did, this argument would not be grounds to deny it. In essence, if the

problem is as big as leadership infers it might be, then that is yet another glaring problem with the

allocation process the Court should address separately.




                                                  5
    Case 2:14-md-02591-JWL-JPO Document 4449 Filed 09/15/20 Page 6 of 11




       11.     Leadership references SLG’s failure to seek an extension, but this is not an extension.

SLG timely filed its IRPA Application and retainer agreements. SLG covered all of its then-known,

then-identified, Claimant Identification Numbers as provided by the Settlement Administrator. For

known clients where the Claimant Identification Number was not known, SLG filed under a Tax

Identification Number, if it was provided by the Client. Yet, this process still does not allow for

coverage in the situations set forth in SLG’s Motion -- where Clients filed multiple claim forms

under several Tax Identification Numbers and did not mark SLG as counsel on all of the claim

forms. For example, SLG timely filed a retainer agreement for its client Steve R using the Claimant

Identification Number provided by the Settlement Administrator only to later learn that the Client

had two more Claimant Identification Numbers, one of which ended up providing the basis for his

Notice of Determination. This is not SLG’s fault. SLG could not have known additional Claimant

Identification Numbers existed as of January 18, 2019. It is not prejudicial to anyone to give SLG

credit for these later identified Claimant Identification Numbers now that the Clients have filed their

powers of attorney indicating SLG is their counsel of record. There is no “excusable neglect” to

reference because there was no “neglect” in the first place. SLG could not have foreseen in January

2019 that its Clients would contact SLG after-the-fact and, after asking for SLG’s help regarding

their claim forms, that SLG would learn the clients had filed multiple claim forms. These Clients

followed the process and later added SLG as their counsel to their claims by filing their powers of

attorney, after which SLG helped them clean up errors with their claim forms. That is not “neglect.”

It is doing one’s job as an attorney and following the process. Helping Clients correct Claim Forms




                                                  6
    Case 2:14-md-02591-JWL-JPO Document 4449 Filed 09/15/20 Page 7 of 11




and later asking the Court to allow supplementation in response to the situation that developed is all

that SLG seeks.

       12.      As for timing, leadership makes a big deal out of the fact that 19 months has passed

since the Court’s Orders. This argument suggests SLG should have filed at least 96 separate Motions

to Supplement. That would not be efficient for SLG, the Settlement Administrator, or the Court.

Filing 96 separate Motions would not have benefitted the Settlement Administrator in calculating the

IRPA award because the IRPA award has not yet been calculated. Only after the last known Notice

of Determination was issued to SLG’s clients on July 28, 2020 did SLG have the complete data set

which allowed for a full and comprehensive cross check of how many Claimant Identification

Numbers were identified by the Settlement Administrator to SLG, how many clients were involved,

the extent of the bushels and compensation at play, etc. If it was a negligible amount, SLG did not

intend to make an issue of it. But 3.5 million bushels is significant, thus the reason for SLG’s current

motion to supplement the record.

       13.     Leadership’s opposition is simply untenable. Their reference to Pioneer Investment

Services Co. v. Brunswick Associates Limited Partnership, 507 U.S. 380 (1993), and the Tenth

Circuit’s four factors this Court should allegedly consider, establish as much:

       a) The danger of prejudice to the non-moving party. As referenced, no prejudice will occur

to the other IRPA applicants. The Settlement Administrator has not yet calculated any IRPA

percentages, the Special Master and Court have not yet issued any recommendations or IRPA

awards, and multiple appeals regarding fee allocation Orders are currently before the Tenth Circuit

Court of Appeals. Unless the Settlement Administrator has some unknown, undisclosed difficulty in


                                                   7
    Case 2:14-md-02591-JWL-JPO Document 4449 Filed 09/15/20 Page 8 of 11




simply crediting SLG for its clients’ bushels and corresponding payments on the ninety-six later

identified Notices of Determination, there is simply no harm or prejudice to anyone in allowing

SLG’s supplementation. To the contrary, it will base the Court’s prospective IRPA award on the best

and most accurate information and not on information the Settlement Administrator or Court knows

to be incorrect.

       b) The length of delay and its potential impact on judicial proceedings. SLG had to wait

until Notices of Determination were completed for all of its clients which did not occur until July 28,

2020. SLG’s filing has not delayed the proceedings and there will be no delay caused by this Court

simply directing that SLG be credited with these ninety-six Clients’ Notices of Determination. It’s

simple math as the Settlement Administrator has already marked SLG as IRPA counsel on these

Clients’ bushels and corresponding payments.

       c) The reason for the delay including whether it was within the reasonable control of the

movant. SLG has absolutely no control over when the Settlement Administrator issued its Clients’

Notices of Determination. SLG is concerned with getting credited with its Clients’ bushels and

corresponding payments as noted on their Notices of Determination so that an accurate IRPA award

can be determined. As noted in its Motion, SLG did not receive the last Notice of Determination

until July 28, 2020. A cross-check of the data was then immediately performed, the current motion

was prepared, leadership was asked if it opposed the request which it did, and the current Motion

was then filed seeking leave of Court to supplement the record. Filing a Motion to Supplement any

earlier risked missing bushels and/or continuous motion practice before the Court.




                                                  8
    Case 2:14-md-02591-JWL-JPO Document 4449 Filed 09/15/20 Page 9 of 11




        d) Whether the movant acted in good faith. SLG notes, as set forth in more detail in SLG’s

recently filed Objections to and Motion for Reconsideration of the Four Pot Allocation Process (Dkt.

4445), that its attorneys have been working diligently since the approval of the settlement to aid

hundreds of its clients with errors the clients made on their settlement Claim Forms, responding to

Notices of Rejection issued on their settlement Claim Forms, helping clients with filing and

correcting their W9’s and/or Amended Claim Forms, and aiding clients with the filing of over fifty

Appeals to the Special Master regarding errors on their settlement Claim Forms. Not only did SLG

have to wait until the Settlement Administrator issued all of its clients’ Notices of Determination to

know the full extent of the issue, but SLG was also putting the interests of its clients in getting their

respective Claim Forms corrected ahead of SLG’s financial interest of being prospectively paid. To

follow leadership’s suggestion and have filed 96 separate motions piece meal would only have

diverted SLG’s limited time from helping its clients through a critical period in the settlement claim

process.

                                              Conclusion

        The undersigned counsel each have practiced law for twenty-five years, and this is the first

time we have witnessed opposing counsel advocate to a Court that fees earned by licensed colleagues

be denied. Not only is leadership’s opposition untenable, but it flies in the face of the Clients’ written

and signed declarations to the Settlement Administrator and thus this Court that SLG is their counsel

and who filed their lawsuits. SLG’s Clients’ subsequent written filings clearly constitute powers of

attorney and SLG should accordingly be credited with its Clients’ payments as designated in their




                                                    9
    Case 2:14-md-02591-JWL-JPO Document 4449 Filed 09/15/20 Page 10 of 11




issued Notices of Determination.1 These 96 later identified Claimant Identification Numbers are just

that: later identified. SLG should not be punished because it was simply doing its job helping these

Clients through the settlement claim process.

        For these reasons, SLG prays this Court grant its motion to supplement, accept SLG’s clients’

subsequent written instruments designating SLG as their counsel as their power of attorney, direct

the Settlement Administrator and Special Master to give credit to SLG for the bushels and payments

attributed to its clients’ Notices of Determination issued on said 96 Claimant Identification Numbers,

and Order that said supplementation be utilized in the calculation of the IRPA pool award for

applicants, including SLG, and any other relief the Court deems just and equitable under the

circumstances.

                                                    Respectfully Submitted,

                                                    /s/ Spencer Shields
                                                    _________________________________
                                                    Spencer C. Shields MO48347 KS17819
                                                    James T. Yoakum            KS17435
                                                    Shields Law Group, LLC
                                                    Telephone: (913) 393-2080
                                                    Telephone: (816) 421-0800
                                                    Facsimile: 1-877—247-9844
                                                    scs0303@gmail.com




1 SLG too would seek further clarification from the Court regarding Claimant ID# P769492249 for which the
Settlement Administrator copied SLG with Notice of Determination. Producer H was not a client of SLG until after
the settlement preliminary approval on 4/10/18; however, he contacted SLG for advice regarding the settlement
process in September 2018 and later engaged SLG to assist him with the filing of his pending Appeal before the
Special Master regarding the Viptera/Duracade error he made on his Claim Form. Unfortunately, the Court has not
allowed for seeking an IRPA fee or fee appeal in this circumstance. See Dkt. 3882, Pg. 22, Para. 7 rejecting the
special master’s recommendation for a limited right of appeal to the master for a fee based on “unique and
exceptional circumstances.”


                                                       10
   Case 2:14-md-02591-JWL-JPO Document 4449 Filed 09/15/20 Page 11 of 11




                                CERTIFICATE OF SERVICE

       I hereby certify on this 14th day of September, 2020 that a true and correct copy of the
foregoing was served upon all parties of record via the Court’s ECF system.


                                             /s/ Spencer C. Shields
                                                     _____________________________
                                             Spencer C. Shields KS Bar No. 17819




                                                11
